Case: 4:15-cr-00404-HEA Doc. #: 2926 Filed: 01/06/21 Page: 1 of 3 PageID #: 14975



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )                4:15CR 404 HEA/NAB
vs.                                          )
                                             )
MICHAEL GRADY                                )

               DEFENDANT’S RESPONSE IN OPPOSITION TO GOVERNMENT’S
                    MOTION FOR LEAVE TO FILE SUR-REPLY

       Comes now the Defendant, MICHAEL GRADY, by and through attorney Beau B. Brindley,

and hereby opposes the Government’s Motion for leave to file a sur-reply. In support, he states as

follows:

       On December 15, 2020, the undersigned filed a Renewed Motion to Substitute Counsel

(Dkt. 2887). On December 22, 2020, the Government filed its response in opposition (Dkt. 2899)

and on December 29, 2020, Mr. Grady timely filed his reply. (Dkt. 2912).

       The reply did not raise any new, unforeseeable arguments or cite unexpected caselaw.

Nevertheless, on January 5, 2021, the Government moved this Court for leave to file a sur-reply.

(Dkt. 2923). That request should be denied. This is Mr. Grady’s motion. The government does not

have the right to get the last word. In the absence of some surprising argument in Mr. Grady’s

Reply, of which there were none, the government’s request is inappropriate. They are not entitled to

a sur-reply and the Court should use it’s discretion to deny the motion.

                                             Respectfully submitted,
                                             Michael Grady

                                             By:       s/ Beau B Brindley




                                                   1
Case: 4:15-cr-00404-HEA Doc. #: 2926 Filed: 01/06/21 Page: 2 of 3 PageID #: 14976



LAW OFFICES OF BEAU B. BRINDLEY
53 West Jackson Blvd.
Suite 1410
Chicago, Illinois 60604
312.765.8878




                                       2
Case: 4:15-cr-00404-HEA Doc. #: 2926 Filed: 01/06/21 Page: 3 of 3 PageID #: 14977




                                CERTIFICATE OF SERVICE

     The undersigned, an attorney, certifies that he caused a true and correct copy of the attached

Motion to be served upon the government by electronically serving it through the CM/ECF system

on January 6, 2021.



                                    s/ Beau B. Brindley




Beau B. Brindley
THE LAW OFFICES OF BEAU B. BRINDLEY
53 West Jackson Blvd.
Suite 1410
Chicago, Illinois 60604
(312) 765-8878




                                                3
